Citation Nr: 0218339	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the RO in 
Hartford, Connecticut which denied service connection for 
PTSD.


REMAND

By a statement dated in October 2001, the veteran 
requested a hearing before a member of the Board.  In 
November 2002, the Board wrote to the veteran and asked 
him to clarify whether he wanted a hearing before the 
Board.  By a statement dated in December 2002, the veteran 
indicated that he wants a personal hearing before a member 
of the Board at the RO (i.e. a Travel Board hearing).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West Supp. 2002) (pertaining specifically to 
hearings before the Board).  As such, and, in accordance 
with the veteran's request, the veteran must be provided 
an opportunity to present testimony at a Board hearing at 
the RO.

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.  Unless the veteran 
indicates (preferably, in a signed 
writing) that he no longer wants a 
hearing, the hearing should be held, 
and the claims file returned to the 
Board in accordance with current 
appellate procedures.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




